                                                       Notice Recipients
District/Off: 0314−1                              User: admin                       Date Created: 04/12/2021
Case: 1:20−bk−03645−HWV                           Form ID: 318                      Total: 26


Recipients of Notice of Electronic Filing:
ust         United States Trustee         ustpregion03.ha.ecf@usdoj.gov
tr          Lawrence G. Frank (Trustee)          lawrencegfrank@gmail.com
aty         Charles G. Wohlrab           cwohlrab@raslg.com
aty         Gregory S Hazlett          adlitem@pa.net
                                                                                                                         TOTAL: 4

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Brandy L Nornhold           7196 Red Top Road           Hummelstown, PA 17036
cr          U.S. Bank Trust National Association          ROBERTSON, ANSCHUTZ, SCHNEID, CRANE & PA                        130
            CLINTON RD             #202        FAIRFIELD, NJ 07004
5382579     FMA alliance ltd         12339 cutten road         Houston, TX 77066
5382582     JPMCB card services           po box 15369         Wilmington, DE 19850
5382580     Jason Nornhold          1711 Fulton Road          Dauphin, PA 17018
5384672     Pennsylvania Department of Revenue            Bankruptcy Division PO Box 280946            Harrisburg, Pa.
            17128−0946
5382587     Pennsylvania State Employees Credit          PO Box 67013            Harrisburg, PA 17106−7013
5382588     Pennsylvania State Employees Credit          PO Box 67013            Harrisburg, PA 17106−7013
5382591     SELENE FINANCE               120 GEBRAL TAR ROAD                 Horsham, PA 19044
5392042     U.S. BANK TRUST NATIONAL ASSOCIATION                         in c/o ROBERTSON, ANSCHUTZ, SCHNEID,
            CRA         130 CLINTON RD #202              FAIRFIELD, NJ 07004
5382593     VRMTG Asset Trust            9990 richmond avenue suite 400 sout           Houston, TX 77042
5382594     Wells Fargo Home Mortgage            po box 10335           Des Moines, IA 50306
5382578     discover financial services       po box 15316          Wilmington, DE 19850
5382581     jpmcb card service         301 north walnut st. floor 9        Wilmington, DE 19801−3935
5382583     kohls capital one        po box 3115        Milwaukee, WI 53201
5382584     pennsylvania state emmployees cred.          1500 elmerton avenue           Harrisburg, PA 17110
5382585     pennsylvania state emmployees cred.          1500 elmerton avenue           Harrisburg, PA 17110
5382586     pennsylvania state emmployees cred.          1500 elmerton avenue           Harrisburg, PA 17110
5382589     pennsylvania state employees credit        1 credit union place         Harrisburg, PA 17110−2912
5382590     pennsylvania state employees credit        1 credit union place         Harrisburg, PA 17110−2912
5382592     selene finance        9990 richmond avenue           suite 400s       Houston, TX 77042
5382595     wells fargo home mortgage          po box 10394          Des Moines, IA 50306−0394
                                                                                                                         TOTAL: 22




    Case 1:20-bk-03645-HWV Doc 13-1 Filed 04/12/21 Entered 04/12/21 01:00:31                                                    Desc
                       Discharge Ch 7: Notice Recipients Page 1 of 1
